Exhibit 10.1

 

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

 

AMENDMENT dated as of April 26, 2004 (this “Amendment”) to the Employment
Agreement dated as of July 29, 2003 (“Employment Agreement”) by and between
NPTest Holding Corporation, a Delaware corporation (together with its
successors, the “Company”), and Ashok Belani (“Executive”).

 

WHEREAS, pursuant to the terms of the Employment Agreement, Executive would be
entitled to receive two years’ salary as severance pay upon certain events of
termination of employment, including a resignation for Good Reason (as defined
in the Employment Agreement);

 

WHEREAS, the Company has entered into a Merger Agreement dated as of February
22, 2004 (the “Merger Agreement”) with Credence Systems Corporation (“Credence”)
and Cataline Corporation, a wholly owned subsidiary of Credence, pursuant to
which the Company will merge with Cataline Corporation (the “Merger”);

 

WHEREAS, Executive has agreed to continue with Credence after the Merger in a
different capacity for a transition period pursuant to an employment agreement
with Credence that, upon effectiveness of the Merger, will supersede the
Employment Agreement;

 

WHEREAS, the Board of Directors of the Company has determined it to be in the
best interests of the Company and its stockholders to approve the changes to the
Employment Agreement in this Amendment in consideration of Executive’s agreement
to provide services for a transition period following the proposed Merger and
the efforts that have been and will be required from Executive in connection
with completing the Merger;

 

NOW THEREFORE the parties hereto agree as follows:

 

Section 1. Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein which is defined in the Employment Agreement has
the meaning assigned to such term in the Employment Agreement. Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Employment Agreement shall, after this Amendment becomes
effective, refer to the Employment Agreement as amended hereby.

 

Section 2. Amendment of Employment Agreement. Section 3.05 is hereby added to
the Employment Agreement as follows:

 

“Section 3.05. Merger with Credence. Immediately prior to the consummation of
the merger of the Company with Cataline Corporation pursuant to the Merger
Agreement dated as of February 22, 2004 by and among the Company, Cataline
Corporation and Credence Systems



--------------------------------------------------------------------------------

Corporation, Executive shall receive an amount equal to $820,000 (representing
two times the annual Base Salary in effect as of the Effective Date), less
applicable withholding. Any payment pursuant to this Section 3.05 shall be in
lieu of any payment that would otherwise become due under, and shall supersede
any obligation of the Company under, Section 3.02 hereof.”

 

Section 3. Termination of Amendment. In the event that the Merger Agreement is
terminated without consummation of the merger between the Company and Cataline
Corporation, this Amendment shall terminate and be null and void.

 

Section 4. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of California.

 

Section 5. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

NPTEST HOLDING CORPORATION By:  

/s/ David Mullin

--------------------------------------------------------------------------------

Name:   David Mullin Title:   Chief Financial Officer EXECUTIVE

/s/Ashok Belani

--------------------------------------------------------------------------------

Ashok Belani

 

2